Citation Nr: 0729859	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-41 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for attention 
deficit/hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for ADHD.  This 
decision was confirmed in February 2005.  In July 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.


FINDING OF FACT

The veteran's attention deficit/hyperactivity disorder (ADHD) 
is a congenital or developmental disorder, which the 
preponderance of the evidence shows was not subject to a 
superimposed disease or injury in service.


CONCLUSION OF LAW

Attention deficit/hyperactivity disorder (ADHD) was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson in February 
2007, subsequent to the initial adjudication.  While the 
second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d).  While the 
veteran has a current diagnosis of ADHD, as discussed below, 
there is no medical evidence that this developmental disorder 
was subject to a superimposed disease or injury in service.  
Under these circumstances, the duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for ADHD.  He 
essentially contends that this is a disability he has had all 
his life that was aggravated by his service in the military, 
specifically from his inability to comprehend written and 
oral communications in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§ 1110.  "Service connection" basically means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current findings related to ADHD.  
A July 1989 private psychological evaluation notes that the 
veteran had major behavioral problems as a child that went 
untreated.  A March 1992 letter from a private psychologist 
notes that the veteran has adult residual symptoms of ADHD.  
VA medical records dated from November 2003 to January 2005 
also note findings of ADHD; but these are per the veteran's 
reports.

Under VA laws and regulations, personality disorders and 
other disabilities considered congenital and developmental in 
nature are not deemed compensable diseases for VA purposes.  
As ADHD is considered a developmental disorder, it is not 
deemed a compensable disease for VA purposes. 38 C.F.R. § 
3.303(c).  Under certain circumstances, however, service 
connection may be granted for such disorders if shown that 
they were subject to a superimposed disease or injury during 
military service that resulted in disability apart from the 
developmental defect. SeeVAOPGCPREC 82-90 (July 18, 1990).  

Service personnel records show that the veteran went Absent 
Without Leave from November 19, 1968 to December 3, 1968.  
When later asked to give his version of the story, the 
veteran reported in July 1969 that he went on unauthorized 
absence because he was told he was going on mess duty and 
that, because of his leg, he was not able to stand for long 
periods of time.  A December 1968 service medical record 
noted that the veteran cut himself with a razor blade and was 
treated for a three-inch laceration on his right forearm.  A 
March 1969 personnel record noted that he was charged with 
assault and battery, though the charges were later dropped.  
Upon neuropsychiatric screening in February 1970, the veteran 
was diagnosed with emotionally unstable personality-severe.  
In March 1970, the veteran was considered for an 
administrative discharge.  

Although the veteran is shown to have had some behavioral 
problems in service, the only diagnosis noted was a 
personality disorder, which is not a compensable disease for 
VA purposes.  Id.  The February 1970 neuropsychiatric 
evaluation specifically noted that the veteran had no 
evidence of neurosis or psychosis.  The physician noted that 
the veteran complained of chronic anxiety and hearing voices, 
but also noted that the veteran had taken acid over 300 
times.  The April 1970 discharge examination produced normal 
psychiatric findings upon clinical evaluation, as well.  The 
preponderance of the evidence shows that no superimposed 
disease or injury occurred during military service that 
resulted in disability apart from the personality disorder or 
ADHD.  See VAOPGCPREC 82-90.

Although the veteran has argued that his ADHD was aggravated 
by his service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows no medical evidence that ADHD 
was subject to a superimposed disease or injury in service.

The preponderance of the evidence is against the service 
connection claim for ADHD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.








ORDER

Entitlement to service connection for attention 
deficit/hyperactivity disorder (ADHD) is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


